Exhibit ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the “Agreement”), made as of this 23rd day of March, 2009, by and among MTI Global Inc., a corporation organized under the laws of the province of Ontario, Canada (“MTI”) with offices at 7381 Pacific Circle, Mississauga, Ontario, Canada L5T 2A4, MTI Specialty Silicones Inc., a Delaware corporation (“MTI Silicones”) with offices at 8020 Whitepine Road, Richmond VA 23237, MTI Leewood GmbH, a corporation organized under the laws of Germany with offices at Walter-Geerdes-Straβe 22, 28307, D-28307 Bremen, Germany (“MTI Leewood Germany”) (MTI, MTI Silicones and MTI Leewood Germany are each referred to herein, individually, as a “Seller” and, collectively, as the “Sellers”), Rogers Corporation, a Massachusetts corporation with offices at One Technology Drive, Rogers, CT 06263 (“Rogers”), as well as such subsidiary or subsidiaries of Rogers which Rogers prior to the Closing may designate to acquire some or all of the Acquired Assets directly from Sellers pursuant hereto (collectively, “Buyer”). W I T N E S S E T H : WHEREAS, MTI Silicones and MTI Leewood Germany are wholly-owned subsidiaries of MTI; WHEREAS, MTI Silicones and MTI Leewood Germany are each engaged in the development, manufacture and sale of certain products including, without limitation, silicone materials, at their Richmond, Virginia and Bremen, Germany facilities; WHEREAS, Sellers and Buyer wish to enter into this Agreement to provide for (a) the acquisition by Buyer, and the sale, assignment and transfer by MTI and MTI Silicones, of the Richmond Business, and (b) the acquisition by Buyer, and the sale, assignment and transfer by MTI and MTI Leewood Germany, of the Leewood Business (as each such term is defined herein), and each Buyer has agreed to assume the Assumed Liabilities (as that term is defined herein) of the Richmond Business and/or the Leewood Business, as applicable, all for the consideration and upon the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and other consideration set forth below, the receipt and adequacy of which hereby is acknowledged, and intending to be legally bound hereby, do represent, warrant, covenant and agree as follows: SECTION 1 DEFINITIONS The terms used herein and listed below shall be defined as follows: 1.01. “Accounts Receivable” means cash, cash equivalents, notes receivable, investment securities and receivables of a Seller derived from sales of Products in the ordinary course of Sellers’ business, as well as the benefit of all security agreements and arrangements to the extent securing such receivables, and any accounts and notes corresponding to such receivables. 1.02. “Acquired Assets” shall have the meaning set forth in Section 2.01. 1.03. “Acquired Employees” shall have the meaning set forth in Section 10.02(a). 1.04. “Affiliate” means, as applied to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with that Person. For the purposes of this definition, “control” (including with correlative meanings, the terms “controlling”, “controlled by” and “under common control with”) as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through ownership of voting securities or by contract or otherwise. 1.05. “Assumed Contracts” shall have the meaning set forth in Section 2.01(b). 1.06. “Assumed Liabilities” shall have the meaning set forth in Section 4.02. 1.07. “Basket” shall have the meaning set forth in Section 8.02(b). 1.08. “Benefit Plan” means any Plan established by Seller or any predecessor or Affiliate of Seller, existing at the Closing Date or prior thereto, to which Seller contributes or has contributed, and under which any employee or former employee of Seller or any beneficiary thereof is covered, is eligible for coverage or has benefit rights. 1.09. “Business” means the Richmond Business and the Leewood Business, collectively, including without limitation any and all business conducted with the Acquired Assets, along with all research, development, marketing and sales of the Products, and of services related to the Products. 1.10. “Business Day” means a day other than a Saturday or Sunday, on which commercial banks in Toronto, Ontario, Boston Massachusetts and Bremen, Germany are open for general transaction of business. 1.11. “Business Records” shall have the meaning set forth in Section 2.01(d). 1.12. “Buyer” shall have the meaning set forth in the preamble. 1.13. “Buyer Indemnified Parties” shall have the meaning set forth in Section 8.02(a). 1.14. “Buyer Plans” shall have the meaning set forth in Section 10.02(b). 1.15. “Canadian Authorities” shall have the meaning set forth in Section 6.16(a). 2 1.16. “Claim” shall mean any and all administrative or judicial actions, suits, arbitrations, orders, claims, notices of violations, investigations, complaints, proceedings, or other similar actions, whether criminal or civil.In the context of the Section 8.02 hereof, a “Claim” shall mean a claim for indemnification hereunder. 1.17. “Closing” and “Closing Date” shall have the respective meanings assigned to them in Section 5.01 hereof. 1.18. “Code” means the
